Citation Nr: 1716695	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  15-40 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of service connection for degenerative joint disease of the right knee has been received.

2.  Whether new and material evidence sufficient to reopen a claim of service connection for a low back disorder has been received.

3.  Entitlement to service connection for a right knee disorder, including as secondary to a service-connected left knee disorder.

4.  Entitlement to service connection for a low back disorder, including as secondary to a service-connected left knee disorder.

5.  Entitlement to an increased rating in excess of 10 percent for a left knee disorder.

6.  Entitlement to a total disability rating based upon unemployability due to service-connected disorders (TDIU). 


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1967 to July 1969.

These matters come before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his November 2015 substantive appeal (VA Form 9), the Veteran requested a Board hearing by videoconference.  However, in a June 2016 written statement, the Veteran waived that request.  The Veteran also waived RO consideration of the evidence he submitted since the October 2015 statement of the case.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 

The issues of entitlement to an increased rating for a left knee disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. A July 2009 rating decision denied the Veteran's claim of entitlement to service connection for degenerative joint disease of the right knee. The Veteran was notified of his appellate rights, but did not submit new and material evidence within one year nor complete an appeal of the rating decision.

2. Evidence received since the July 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for degenerative joint disease of the right knee and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. A July 2009 rating decision denied the Veteran's claim of entitlement to service connection for a low back disorder. The Veteran was notified of his appellate rights, but did not submit new and material evidence within one year nor complete an appeal of the rating decision.

4. Evidence received since the July 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

5.  It is as likely as not that the Veteran's right knee disorder is proximately due to his service-connected left knee disorder.  

6.  It is as likely as not that the Veteran's low back disorder is proximately due to his service-connected left knee disorder. 


CONCLUSIONS OF LAW

1. The July 2009 rating decision which denied the Veteran's claim of service connection for a low back disorder is final. 38 U.S.C.A. § 7105 (c) (West 2014).

2. Evidence received since the July 2009 rating decision in connection with Veteran's claim of entitlement to service connection for a low back disorder is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The July 2009 rating decision which denied the Veteran's claim of service connection for degenerative joint disease of the right knee is final. 38 U.S.C.A. § 7105 (c) (West 2014).

4. Evidence received since the July 2009 rating decision in connection with Veteran's claim of entitlement to service connection for degenerative joint disease of the right knee is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a right knee disorder as secondary to service-connected left knee disorder have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

6.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a low back disorder as secondary to service-connected left knee disorder have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the issues discussed below have been resolved in the Veteran's favor, no discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is necessary.  38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.310 (2016).


New and material evidence 

The Veteran's claims of entitlement to service connection for degenerative joint disease of the right knee and a low back disorder were denied in a July 2009 rating decision in which VA determined that the Veteran's right knee and low back disorders were not etiologically related to his active service or secondary to his service-connected left knee disorder. The Veteran was notified and provided notice of his procedural and appellate rights. He neither perfected an appeal of the rating decision, nor did he submit new and material evidence within one year of the July 2009 denial. Therefore, the July 2009 rating decision is final. 38 U.S.C.A. § 7105.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the July 2009 rating decision includes a February 2014 VA record showing that his chiropractor opined that there is "certainly plausible causation" between his in-service left knee injury and the subsequent development of back pain and the associated degenerative changes.  

Additionally, a February 2016 private opinion stated that the Veteran's right knee and low back disorders are secondary to his service-connected left knee disorder based on the abnormal gait pattern that had been present for an extended period of time.  The evidence also includes an April 2016 report by the Veteran's physician in which he opined that the Veteran's original injury was to his left knee but the subsequent injury was "due to gait changes and weight distribution when standing upright of the right knee." Finally, the Veteran submitted lay statements describing his disorders and their symptoms, including an altered gait.  

This evidence was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the Veteran's claims of service connection as it provides evidence of a causal relationship between the Veteran's claimed disorders and his service-connected disorder, which was absent at the time of the prior denial. See Shade, 24 Vet. App. at 118. Consequently, the Veteran's claims of entitlement to service connection for low back and right knee disorders must be reopened.

Service connection claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1131. Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection may be granted on a secondary basis when there is sufficient evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. 38 C.F.R. § 3.310.

The Veteran contends that his low back disorder and right knee disorder are secondary to his service-connected left knee disorder.  In a November 2008 report, the Veteran's physician opined that his "lower back has compensated for the weakness and instability in his left knee and over the years has caused abnormal biomechanics in his lumbar spine which is causing his constant lower back pain."

The Veteran was afforded a VA examination in July 2009.  The examiner opined that it was less likely than not that the claimed right knee and low back conditions were secondary to his service-connected left knee disorder.  In support of this opinion, the examiner stated that the 

Veteran's radiographic degenerative changes are too mild, his left knee range of motion too adequate, and his left lower extremity length and alignment too symmetric to his right lower extremity for his left knee pathology to significantly alter his gait/standing/sitting biomechanics and thereby initiate or aggravate a degenerative process in his lumbar spine or right knee. 

In a February 2014 VA record, the Veteran's chiropractor opined that there is "certainly plausible causation" between his in-service left knee injury and the subsequent development of back pain and the associated degenerative changes.  

The Veteran submitted a February 2016 medical opinion from A.C., R.N.  The opinion notes that the Veteran is service connected for post-operative meniscectomy residuals of the left knee with arthritis and proximal phalanx fracture residuals of the right big toe.  

Regarding his claimed right knee disorder, the Veteran began complaining of right knee pain in 1999 and has a current diagnosis of right knee degenerative joint disease.  Nurse C. opined that "injury to one leg can cause an altered gait, which causes a person to favor it and this in turn unduly stresses the normal leg because it bears more weight with ambulation.  However, it is necessary for the altered gait to be significant and prolonged for it to have any considerable impact on the uninjured leg."  She then acknowledged the July 2009 VA examiner's opinion but stated that she disagreed because 

although the Veteran's service-connected left knee condition does not show severe degenerative changes based on radiographic images, an altered gait is due to pain and pain is not an indication of the severity of degenerative changes.  Furthermore, the [VA] examiner reported that the Veteran had left knee pain, stiffness, weakness, giving way, and an antalgic gait, despite his 'mild' radiographic findings.  There is scientific evidence that shows an indirect cause and effect relationship when an altered gait exists for an extended period of time. 

Nurse C. further stated that lay statements of the Veteran's wife and children supported the finding that the Veteran's gait had been altered over an extended period of time, dating back at least from after his arthroscopy in 1981 and the Veteran required a meniscotomy in 1999, prior to his Parkinson's diagnosis.  

Nurse C. concluded that it is as least as likely as not that the Veteran's service-connected left knee condition, which caused pain and an altered gait, contributed to the onset of his right knee degenerative joint disease.

Regarding the Veteran's lumbar spine degeneration disorder, she explained that from a biomechanical perspective, a shift of the body's center of gravity as a result of an antalgic gait would enhance the potential for degenerative changes of the spine and cause back symptoms.  With prolonged gait abnormalities, structural responses to the gait abnormality can eventually progress to degeneration.  She opined that although "it is impossible to determine with medical certainly, the exact cause of the Veteran's lumbar spine degenerative disease, based on the Veteran's many years of antalgic gait secondary to his service-connected left knee condition and the biomechanical connection of an altered gait with lumbar spine degenerative disease, it is [her] professional opinion that it is as least as likely as not that [the Veteran's] left knee disorder contributed to the onset of his current lumbar spine disorder."  

The Veteran also submitted disability benefit questionnaires (DBQ) completed by a private physician in April 2016.  Regarding his right knee disorder, the physician opined that the Veteran's original injury was to the left knee.  "Subsequent injury due to gait changes and weight distribution when standing upright of the right knee."

Regarding the Veteran's lumbar spine, the physician noted that the Veteran had a 30 year history of low back pain that began following a significant knee injury and surgery in 1970.  He has experienced persistent pain and radiculopathy since that time.  

Finally, the Veteran submitted lay statements from his wife and children describing his back and knee disorders and their symptoms, including an altered gait over an extended period of time.  

The Board finds that with resolution of the doubt in favor of the Veteran, his back and right knee disorders are secondary to his left knee disorder.  Although the July 2009 VA examiner found that they were less likely than not related given that the objective findings of his left knee disorder, the private opinions address both the objective findings as well as the lay evidence of pain and extensive history of an altered gait.  The positive opinions also provide reasoned rationales backed up by supporting medical literature.  Therefore, with resolution of the doubt in favor of the Veteran, the Board finds that service connection for low back and right knee disorders is warranted.  


ORDER

As new and material evidence has been received sufficient to reopen a claim of service connection for a right knee disorder, the Veteran's petition to reopen is granted.

As new and material evidence has been received sufficient to reopen a claim of service connection for a low back disorder, the Veteran's petition to reopen is granted.

Service connection for a low back disorder, secondary to a service-connected left knee disorder is granted.  

Service connection for a right knee disorder, secondary to a service-connected left knee disorder is granted.  


REMAND

Regarding the Veteran's claim for an increased rating for his left knee disorder, a VA examination is necessary.  The Veteran submitted an April 2016 examination report completed by his private physician showing the Veteran's left knee disorder had worsened since his last VA examination in September 2012.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). Therefore, an updated VA examination is necessary prior to adjudicating the claim.  

As the Veteran has a claim that are pending additional development and ratings have not been assigned for the claims granted in the above decision, the Board finds that his claim for TDIU is inextricably intertwined with those claims and must be remanded pending their resolution. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA and private treatment records and associate them with the record.  All attempts to obtain documents should be set out in the claims folder.

2. Schedule the Veteran for a VA examination to determine the current severity of his left knee disability. The claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify all currently present manifestations referable to the Veteran's service-connected left knee disability. The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disability under the rating criteria. In particular, the examiner should provide the range of motion in degrees and indicate whether the service-connected disability manifests with ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage. He or she should also address whether the service-connected disability manifests with recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including additional limitation of motion, due to these factors.  Passive and active motion should be set out, with and without weight bearing as appropriate.

An opinion must be given as to whether any pain associated with the knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups. If such is not possible, the examiner should explain why.

The examiner must make an effort to distinguish between the Veteran's symptoms that are attributable to his service-connected knee disorder and the symptoms that are attributable to his non-service connected Parkinson's disease.  If it is not possible to distinguish between the two, the examiner must specifically state as such. 

3. Review the examination report for compliance with the Board's remand directives. Any inadequacies should be addressed prior to recertification to the Board.

4. Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, including entitlement to TDIU, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


